         Case 2:19-cv-02245-NIQA Document 30 Filed 06/16/20 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC                               :            CIVIL ACTION
         Plaintiff                              :
                                                :            NO. 19-2245
               v.                               :
                                                :
DENNIS MCOWEN                                   :
         Defendant                              :

                                           ORDER

       AND NOW, this 16th day of June 2020, upon consideration of Plaintiff’s motion to compel

Defendant’s responses to Plaintiff’s discovery requests, [ECF 27], it is hereby ORDERED that

the motion is GRANTED. Accordingly, Defendant shall serve responses to Plaintiff’s discovery

requests and Defendant’s initial disclosures by June 26, 2020. If appropriate, Plaintiff may file a

motion for an award of attorney’s fees and costs, with adequate support thereof, pursuant to Federal

Rule of Civil Procedure 37.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO, J.
                                              Judge, United States District Court
